

113 HR 3783 IH: Rate Protection Act of 2013
U.S. House of Representatives
2013-12-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS1st SessionH. R. 3783IN THE HOUSE OF REPRESENTATIVESDecember 16, 2013Ms. Michelle Lujan Grisham of New Mexico introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend section 1101 of the Patient Protection and Affordable Care Act to extend for one year the high risk health insurance pool program, and for other purposes.1.Short titleThis Act may be cited as the Rate Protection Act of 2013.2.1-year extension of high risk health insurance pool program(a)In generalSubsections (a) and (g)(3) of section 1101 of the Patient Protection and Affordable Care Act (42 U.S.C. 18001) are each amended by striking January 1, 2014 and inserting January 1, 2015.(b)Transitional fundingSection 1101(g)(1) of the Patient Protection and Affordable Care Act is amended by inserting (plus an additional amount, not to exceed $1,500,000,000) after $5,000,000,000.(c)Transitional rules for 2014Section 1101(g)(3) of the Patient Protection and Affordable Care Act is amended—(1)in the heading, by inserting ; transition after authority; and(2)by adding at the end the following new subparagraph:(C)Treatment during 1-year extension periodIn implementing this section during 2014, the following rules shall apply:(i)No new enrollmentExcept as provided in clause (ii), eligible individuals are limited to those individuals who are enrolled in a qualified high risk pool through the program under this section as of December 31, 2013.(ii)Transition for individuals enrolled in a non-Federally-operated high risk pool that terminates operations in 2014If a qualified high risk pool under this section is operated as of December 31, 2013, through a State or other eligible entity (other than the Federal Government) and such State or other eligible entity terminates operations of such pool after such date, the Secretary shall establish such procedures as may be necessary to enable eligible individuals who are enrolled in such qualified high risk pool as of the day before the date of the termination to enroll in the qualified high risk pool operated under this section by the Federal Government for the remainder of 2014..